In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, John Gallagher, as Police Commissioner of the County of Suffolk, and the County of Suffolk appeal from an order of the Supreme Court, Suffolk County (Pitts, J.), dated April 30, 2001, which granted the petition.
Ordered that the order is affirmed, without costs or disbursements.
It is well settled that the determination as to whether to grant leave to serve a late notice of claim lies within the sound discretion of the trial court (see, Matter of Major v County of Nassau, 256 AD2d 344; Matter of Singh v City Univ. of N.Y./Bronx Community Coll., 223 AD2d 545, 546). Upon weighing the statutory factors set forth in General Municipal Law § 50-e (5) (see, Matter of Beary v City of Rye, 44 NY2d 398, 412), as well as considering all other relevant facts and circumstances, we find that the court providently exercised its discretion in granting the petitioner’s application for leave to serve a late notice of claim. Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.